Opinion filed May 12, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-09-00145-CR
                                         __________

                          EMANUEL LEE FARRIS, Appellant
                                      V.
                            STATE OF TEXAS, Appellee


                             On Appeal from the 358th District Court
                                       Ector County, Texas
                                 Trial Court Cause No. D-35,694


                             MEMORANDUM OPINION
       The jury convicted Emanuel Lee Farris of possession of four grams or more but less than
200 grams of cocaine with the intent to deliver. Appellant pleaded true to an enhancement
allegation. The jury found the enhancement allegation to be true and assessed appellant’s
punishment at thirty years confinement and a fine of $10,000. The trial court sentenced him
accordingly. We affirm.
                          Sufficiency of the Evidence Standard of Review
       In his sole point of error, appellant challenges the factual sufficiency of the evidence to
support his conviction. Specifically, appellant contends that the evidence was insufficient to
affirmatively link him to the cocaine. We note at the outset of our analysis that the Texas Court
of Criminal Appeals has now held in Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010),
that there is “no meaningful distinction between the Jackson v. Virginia1 legal-sufficiency
standard and the Clewis2 factual-sufficiency standard”; that the Jackson v. Virginia standard is
the “only standard that a reviewing court should apply in determining whether the evidence is
sufficient to support each element of a criminal offense that the State is required to prove beyond
a reasonable doubt”; and that “[a]ll other cases to the contrary, including Clewis, are overruled.”
Brooks, 323 S.W.3d at 895, 902, 912 (footnotes added). Accordingly, a challenge to the factual
sufficiency of the evidence is no longer viable. We also note that appellant did not have the
benefit of the opinion in Brooks when this case was briefed. We will review appellant’s
sufficiency challenge under the legal sufficiency standard set forth in Jackson v. Virginia. Under
this standard, we must review all of the evidence in the light most favorable to the verdict and
determine whether any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307; Brooks, 323 S.W.3d at 899.
       In a prosecution for possession of a controlled substance, the State must prove that the
accused exercised care, custody, control, or management over the substance and that the accused
knew the substance was contraband.                TEX. HEALTH & SAFETY CODE ANN. § 481.002(38)
(Vernon 2010); Evans v. State, 202 S.W.3d 158, 161 (Tex. Crim. App. 2006); Martin v. State,
753 S.W.2d 384, 387 (Tex. Crim. App. 1988). The State does not have to prove that the accused
had exclusive possession of the contraband; joint possession is sufficient to sustain a conviction.
Cude v. State, 716 S.W.2d 46, 47 (Tex. Crim. App. 1986). When the accused is not shown to
have had exclusive possession of the place where the contraband was found, the evidence must
affirmatively link the accused to the contraband. Pollan v. State, 612 S.W.2d 594, 596 (Tex.
Crim. App. 1981). The legal issue with respect to such “links” is “whether there was evidence of
circumstances, in addition to mere presence, that would adequately justify the conclusion that the
defendant knowingly possessed the substance.” Evans, 202 S.W.3d at 161-62 & n.9. No set
formula exists to dictate a finding of affirmative links sufficient to support an inference of
knowing possession of contraband. Isbell v. State, 246 S.W.3d 235, 238 (Tex. App.—Eastland
2007, no pet.); Taylor v. State, 106 S.W.3d 827, 831 (Tex. App.—Dallas 2003, no pet.). The
number of factors present is not as important as the logical force or the degree to which the

       1
           Jackson v. Virginia, 443 U.S. 307 (1979).
       2
           Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996).

                                                         2
factors, alone or in combination, tend to affirmatively link the defendant to the contraband.
Isbell, 246 S.W.3d at 238.
                                         Evidence at Trial
       The record shows that, on October 23, 2008, Odessa police officers conducted
surveillance on the High Plains Apartment complex located at 3727 Andrews Highway. Police
Corporal Brad Davis testified that, during the surveillance, several vehicles approached and left
Building 13. Corporal Davis said that the amount of traffic to and from Building 13 indicated
that illegal drug activity was occurring.             Officer Alex Jurado saw two people exit
Apartment 1309. Officer Jurado said that the people got into a maroon SUV and left the
complex. Officer Jurado radioed patrol officers to stop the vehicle. Officers stopped the vehicle
after the driver made an improper turn. Santausha Gant was the driver of the vehicle, and
appellant was the passenger. During the stop, appellant told Officer Rusty Martin that he and
Gant had come from Apartment 1309 at the High Plains Apartments and that he lived at
Apartment 1309. Appellant also told Officer Kolby Kea that he had come from Apartment 1309.
Appellant told Officer Kea that he “stayed” at Apartment 1309.
       Apartment 1309 is an upstairs apartment. Corporal Davis went up the stairs to the
apartment. He testified that, as he approached the apartment, he smelled the odor of burning
marihuana coming from inside the apartment. Corporal Davis went down the stairs to tell the
other officers about the marihuana. A male exited the apartment, and Corporal Davis detained
him. Corporal Davis learned that the man’s name was Demoria Donovan. While two officers
left the apartment complex to obtain a search warrant for Apartment 1309, other officers stayed
and conducted a protective sweep of the apartment. The officers found Victor Morgan sleeping
in the southwest bedroom. The officers held Morgan and Donovan in the living room and waited
for the other officers to return with a search warrant.
       After the warrant was obtained, the officers executed it. During the search, the officers
found a substantial quantity of drugs and drug paraphernalia in the apartment. They found
marihuana, small Ziploc baggies, and pills on the coffee table in the living room. Corporal Davis
testified that Ziploc baggies are used for packaging and selling narcotics. The officers found a
prescription pill bottle with appellant’s name on it and a letter addressed to appellant at 3727
Andrews Highway on the dresser in the northwest bedroom. They also found a pipe for smoking
marihuana on that dresser. Corporal Davis said that the pipe contained marihuana residue. The

                                                  3
officers found digital scales, razor blades, and a “cookie” of crack cocaine in the top left drawer
of that dresser. Corporal Davis said that scales are used to weigh drugs when buying or selling
them. He also said that razor blades are used to cut the cocaine into small pieces to sell for
individual use. The officers found a letter addressed to appellant at 3727 Andrews Highway,
Number 1309, in the bottom left drawer of the dresser in the northwest bedroom. The letter was
postmarked on October 15, 2008.        The officers found a “bong” for smoking marihuana,
marihuana, a marihuana grinder, an ashtray containing the remains of marihuana cigarettes, and a
Ziploc baggie containing several little baggies on a nightstand in the northwest bedroom.
Corporal Davis testified that men’s clothes were in one side of the closet in the northwest
bedroom and that women’s clothes were on the other side of the closet. In that closet, the
officers found crack cocaine in a pocket of a pair of orange men’s shorts. The officers found
marihuana in the top left dresser drawer in the southwest bedroom. They also found a cigar blunt
containing marihuana in the top right drawer of that dresser. The officers also found marihuana,
a marihuana “bong,” and currency in the closet in the southwest bedroom. The officers found a
Coca-Cola can with a false top in the refrigerator in the kitchen. A baggie inside the can
contained crack cocaine. Police Sergeant Darryl Smith testified that this cocaine was packaged
in individual wrappers and ready for sale.
       Texas Department of Public Safety Chemist Dennis Hambrick analyzed the substance
found in the dresser drawer in the northwest bedroom (State’s Exhibit No. 20), the substance
found in the men’s shorts in the closet in the northwest bedroom (State’s Exhibit No. 22), and the
substance found in the Coca-Cola can (State’s Exhibit No. 41). Hambrick testified that State’s
Exhibit No. 20 weighed 18.83 grams and contained cocaine base, that State’s Exhibit No. 22
weighed 24.60 grams and contained cocaine base, and that State’s Exhibit No. 41 weighed 3.21
grams and contained cocaine base. Officers explained during their testimony that such a large
quantity of cocaine would have been intended for distribution, not personal use.
       The lease for Apartment 1309 was in Gant’s name. Morgan was listed as a sixteen-year-
old occupant of the apartment.
                                             Analysis
       After reviewing all the evidence, we hold that the evidence is legally sufficient to support
the jury’s verdict. Although appellant was not in exclusive possession of the place where the
cocaine was found, the circumstances justify the jury’s conclusion that appellant exercised care,

                                                4
custody, control, or management over the cocaine and that he knew the matter possessed was
cocaine. The State established several affirmative links between appellant and the cocaine.
Appellant was in the apartment while the officers conducted the surveillance. Officer Jurado
saw appellant exit the apartment. Appellant and Gant left the apartment complex in a maroon
SUV. After the vehicle was stopped, appellant told the officers that he lived at Apartment 1309.
During the search, officers found a prescription pill bottle with appellant’s name on it and a letter
addressed to appellant on top of the dresser in the northwest bedroom. The officers found
another letter addressed to appellant at Apartment 1309 in a drawer of that dresser. This letter
was postmarked eight days before the officers conducted the search. The officers found 18.83
grams of cocaine in another drawer of the dresser in the northwest bedroom. The officers found
24.60 grams of cocaine in the pair of men’s shorts in the closet in the northwest bedroom. In
addition, the officers found other drugs and drug paraphernalia in the apartment as described
above. Based on the evidence linking appellant to the cocaine, a rational jury could have found
beyond a reasonable doubt that appellant knowingly possessed the cocaine with the intent to
deliver. Appellant’s point of error is overruled.
                                                     This Court’s Ruling
         The judgment of the trial court is affirmed.




                                                                                  TERRY McCALL
                                                                                  JUSTICE


May 12, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel3 consists of: Wright, C.J.,
McCall, J., and Hill, J.4




         3
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         4
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  5